DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 09/22/2021 which amended claims 1, 3, 5, 7, 9, 11-12, 14, 17, cancelled claims 4, 6, 8, 10, 13, 15 and 16 and added new claims 18-24. Claims 1, 3, 5, 7, 9, 11, 12, 14 and 17-24 are currently pending in the application for patent.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 14, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Specifically, the recitation of “the bandpass filter” in the last two lines of claim 11 is unclear due to the fact that both “ a first bandpass filter” and “a second bandpass filter” are present within the same claim. For the purposes of 

Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 18, 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a first bandpass filter and a second bandpass filter which is moved between a first position disposed in the optical path of the third light source unit and a second position which is out of the optical path of the third light source unit to adjust a color purity of the second fluorescence.
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Regarding Claim 20, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a first bandpass filter and a second bandpass filter which is moved between a first position disposed in the optical path of the third light source unit and a second position which is out of the optical path of the third light source unit to adjust a color purity of the green fluorescence.
These limitations in combination with the other limitations of claim 20 renders the claim non-obvious over the prior art of record.
The dependent claims, claims 3, 5, 7, 9, 18, 21-24, are likewise allowable by virtue of their dependency upon allowable independent claims 1 and 20.

Claims 11, 12, 14, 17 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 11, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a first bandpass filter and a second bandpass filter which is moved between a first position disposed in the optical path of the third light source unit and a second position which is out of the optical path of the third light source unit to adjust a brightness of the second fluorescence.
These limitations in combination with the other limitations of claim 11 renders the claim non-obvious over the prior art of record.
The dependent claims, claims 12, 14, 17 and 19, would likewise be allowable by virtue of their dependency upon claim 11 if the abovementioned amendment were performed to overcome the 112b rejection of claim 11 detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882